DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.
 
Priority
It is acknowledged that the pending application claims priority to provisional application 62/846,401 filed on 10 May 2019. Priority date of 10 May 2019 is given.

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 28 July 2022.
Claims 1-20 are presented for examination.
Claims 1, 11 and 19 are amended.

Response to Argument
Applicant’s arguments filed in the amendment filed on 28 July 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
For 112 claim rejection, applicant argued that “Regarding claims 10 and 18, Examiner rejects the claims due to the limitation “to a closest city or town from the geographic area” purportedly not being supported by the specification. In response, Applicant amends paragraph [0181] of specification to fix a typographical error Applicant believes is resulting in the rejection. The claims are amended to recite “closest city.” A person of skill in the art reading the specification at the time it was filed would know from the context of paragraph [0181] what was meant in the original specification was “closest” not “closet.” Therefore, no new matter is added. Applicant requests that the rejections with respect to claims 10 and 18 be withdrawn…”
Examiner respectfully disagrees.
The claimed subject matter in Claim 10 and 18 are different than Specification, paragraph [0181].
For claims 10 and 18, which recite, “…wherein the predetermined threshold distance is based on a distance of the second geographic area to a closest city or town from the geographic area.” 
However, specification, paragraph [0181], merely discloses “As yet another example, the second geographic area can be selected based on the second geographic area being the closet major city, town, DMA, etc. to the identified geographic area. Other examples are possible as well…” which merely discloses “second geographic area” is “major city, town, DMA,” where “second geographic area can be selected” as “the closet major city, town, DMA, etc. to the identified geographic area.” 
Based on Speciation paragraph [0181], giving an example, where “identified geographic area” is “Virginia State,” where “second geographic area” is “the closet major city, town, DMA” to “Virginia State.” Therefore, the “distance” is referring to the distance between “the second geographic area” (e.g. major city, town, DMA) and “the geographic area” (e.g. “Virginia State”) 
Claims 10 and 18 are claiming differently, where the “distance” is referring to the distance between “the second geographic area” and “a closest city or town from the geographic area” (e.g. “major city, town, DMA” of “Virginia State”)) 
For the above reasons, the rejections are maintained.

For 101 claim rejections (Abstract Idea), applicant argued that “…Thus, what is clear is that the claims recite a specific technology, and the claimed functions do not make sense outside the context of this technology, and therefore cannot be performed purely in the human mind as a mental process. Reading out limitations such as the “content-presentation device” and “query fingerprint data” and simply arguing that the claims are mental processes is improper and overly simplifies the claims. The claims as a whole must be considered accounting for all the claimed limitations.”
Examiner respectfully disagrees.
Merely reciting additional elements, such as machine, device or server, do not make the claim eligible.
Further, MPEP 2106.04(a)(2)(III)(C) recites “C. A Claim That Requires a Computer May Still Recite a Mental Process…
1. Performing a mental process on a generic computer….
2. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper"…
3. Using a computer as a tool to perform a mental process…”
Also see MPEP: 2106.04(a)(2)(III)(A), “In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014);
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).”
Therefore, a claim that requires a computer may still recite a Mental Process.
Currently, the claim merely recites limitations at high level, that can be performed by human mind on a generic computer, performing mental process (e.g. selecting/filtering data) in a computer environment, or using a computer as tool to perform the selecting/filtering. 
Most of the limitations are mental processes with additional elements, however, these additional elements (e.g. “fingerprint matching server” and “content-presentation device”) are recited at high level of generality, they do not clearly disclose improvement on either computer or computer function.

For 101 claim rejections (Abstract Idea), applicant argued that “Second, the claims recite a specific machine that performs the claimed functions. The Examiner's reading of the claims and arguments that the claims are performed using generic computers misses the point of the amendments made in the Non-Final Office Action, which sought to make clear a specific piece of hardware is performing recited functions. Namely, the "fingerprint matching server." By virtue of the claimed functions it is designed to perform, this server is a special computing device/machine implementing hardware and software to perform the claimed functions. Under 35 U.S.C. § 101 machines are explicitly indicated as being patentable subject matter. See 35 U.S.C. § 101 ("Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.") (emphasis added). As indicated in the arguments with respect to the Non-Final Office Action, the use of generic components does not and should not per se doom claims in the computer arts as Examiner suggests. If this was the case, virtually all computer implemented inventions would be unpatentable because at the core of most inventions in the electronics space there is use of some "generic" components, whether they be processors, resistors, capacitors, inductors, etc. Thus, under Examiner's interpretation, in order to have an invention in the computer arts patentable, virtually every invention would have to relate to a new form of computer or computing. Under this interpretation the entirety of patent law in the computer arts would necessarily require every patent filed to somehow improve a computer or relate to the invention of a new computer. This result does not make sense practically or as a policy. Rather, inventions should be viewed as a whole to see the particularity or generality of the elements involved that make up the invention. See MPEP 2106.05(b). Here, the claimed subject matter claims a specific machine, which is the fingerprint matching server. This machine performs the specific functions claimed. Thus, the invention as a whole is a specialized computing device. As indicated in MPEP 2106.05(b), the use of particular machines is a useful clue when determining whether claims are abstract, and particularly when determining whether what is claimed integrates into a practical application. The claims recite such a specific machine, and thus the claimed subject matter should not held to be abstract, or at least should be held to integrate into a practical application making it patent eligible…”
Examiner respectfully disagrees.
a. “fingerprint matching server” is used to perform mental steps (e.g. determining, detecting, matching), these steps can performed by human mind. Nowhere in the claim recites these steps cannot be practically performed in the human mind.
b. “fingerprint matching server” does recites additional elements, such as the last claim limitation “responsive to detecting the match, performing, by the fingerprint matching server an action that facilitates the content-presentation device performing a content-modification operation.” However, again, it is recited at high level, it is unclear what “action” and “operation” are they referring to (e.g. Do “action” and “operation” cannot be practically performed in the human mind?).

For 101 claim rejections (Abstract Idea), applicant argued that “Finally, assuming, arguendo, that the claimed subject matter is directed to an abstract idea and the first step of the Alice test is met, the claimed invention provides significantly more than an abstract idea by providing various improvements to existing systems as a result of the implementation of the fingerprint matching server and the problems it solves. These improvements are indicated in at least Applicant's specification paragraphs [0155] and [0156], as filed, which state:…
[0156] Thus, to improve the fingerprint matching process, the fingerprint-matching server 106 can be configured to perform and/or can perform one or more acts to use a geographic area (e.g., a DMA) of the content-presentation device 104 to reduce the amount of reference fingerprint data sets used for fingerprint matching attempts. As a result, the number of fingerprint matching attempts can be reduced and the fingerprint matching process can be completed in less time. In some cases, the amount of memory or processing power needed by the fingerprint matching server 106 for the fingerprint 
matching process can be reduced as well.
Thus, Applicant respectfully submits that the claimed method and system recite "significantly more" than an abstract idea according to MPEP 2106. Additionally, a relevant consideration for evaluating whether additional elements amount to an inventive concept under the second step of the Alice test is whether the claims recite applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(I)(A). Here the claims do precisely that, by having the specific machine (i.e., the fingerprint matching server) apply the claimed functions. Thus, the claims provide significantly more than the abstract idea. See also BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).
Examiner respectfully disagrees.
The argued subject matters (e.g. filtering/searching/matching based on geographic locations) is “WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS” (MPEP 2106.05(d)(II), “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).” Therefore, the claimed method does not recite “significantly more” than an abstract idea according to MPEP 2106.

For 103 claim rejections, applicant argued that “…Regarding claims 1, 11, and 19, Applicant respectfully submits the independent claims are clarified to amend the previously claimed combination, as exemplified in claim 1, to include at least the limitation not disclosed in Gordon and Agoni of: 
...if no match between the query fingerprint data and at least the portion of reference fingerprint data in the selected second reference fingerprint data set is found, selecting a third reference fingerprint data set within a further predetermined threshold distance from the geographic area to detect the match between the query fingerprint data and at least the portion of reference fingerprint data...”
Examiner respectfully disagrees.
The concept of the newly added claim limitation is merely claiming to broaden search area when there is no-match in current area or data set.
Subsequently increase number of times to broadening the searching area would have been obvious to one of ordinary skill, that when a user is unable to find what he is looking in a small area, he will broaden the searching area. 
Further, Gordon, paragraph [0274], discloses the similar concept, “Thus, even though a subset of the reference fingerprints are initially selected for comparison with the comparison fingerprint (e.g., so as to improve the speed of matching), if no match is found, the server system can compare the comparison fingerprint against a broader range of reference fingerprints so as to find a matching reference fingerprint even for relatively obscure content…”
To support examiner’s obvious rejection, Egnor et al. 20060149734 A1, fig. 14, which shows the search can be perform to data within “1 MILE” (e.g. “first reference fingerprint data set”), “5 MILES” (e.g. “second reference fingerprint data set”), and 15 MILES (e.g. “third reference fingerprint data set”). 
For the above reasons, the rejections are maintained.
The replies to the above argument are applied equally to other similar arguments for dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 10 and 18, which recite, “…wherein the predetermined threshold distance is based on a distance of the second geographic area to a closest city or town from the geographic area.” 
Specification, paragraph [0181], merely discloses “As yet another example, the second geographic area can be selected based on the second geographic area being the closest major city, town, DMA, etc. to the identified geographic area. Other examples are possible as well…” which indicates “the second geographic area being the closet major city, town, DMA” to “the first geographic area.”
At most the specification discloses “the predetermined threshold distance” between “the first geographic area” and “the second geographic area” where “the first geographic area” and “the second geographic area” are “city or town.”
Therefore, the specification does not disclose “the predetermined threshold distance is based on a distance of the second geographic area to a closest city or town from the geographic area.” (e.g. Specification merely discloses using the whole geographic area as the center point, nowhere in the specification disclose using part of the first geographic area (e.g. there are two or more cities or towns in the first geographic area)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method comprising: 
receiving, by a fingerprint matching server, query fingerprint data representing content received by a content-presentation device;
identifying, by the fingerprint matching server, a geographic area of the content-presentation device; 
using at least the geographic area identified geographic area as a basis to select, by the fingerprint matching server and from among a plurality of reference fingerprint data sets, a first reference fingerprint data set that corresponds with the geographic area, wherein the fingerprint data sets are associated with content accessed on one or more different television channels or different streaming channels;
detecting, by the fingerprint matching server, that the query fingerprint data does not match any reference fingerprint data in the first reference fingerprint data set; 
responsive to the detecting, selecting, by the fingerprint matching server and from among the plurality of reference fingerprint data sets, a second reference fingerprint data set that does not correspond with the geographic area and is within a predetermined threshold distance from the geographic area; 
detecting, by the fingerprint matching server, a match between the query fingerprint data and at least a portion of reference fingerprint data in the selected second reference fingerprint data set; and 
if no match between the query fingerprint data and at least the portion of reference fingerprint data in the selected second reference fingerprint data set is found, selecting a third reference fingerprint data set within a further predetermined threshold distance from the geographic area to detect the match between the query fingerprint data and at least the portion of reference fingerprint data;
responsive to detecting the match, performing, by the fingerprint matching server an action that facilitates the content-presentation device performing a content-modification operation.”
(Step 1) The claim recites “A method comprising…” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “identifying, by the fingerprint matching server, a geographic area of the content-presentation device; 
using at least the geographic area identified geographic area as a basis to select, by the fingerprint matching server and from among a plurality of reference fingerprint data sets, a first reference fingerprint data set that corresponds with the geographic area, wherein the fingerprint data sets are associated with content accessed on one or more different television channels or different streaming channels;
detecting, by the fingerprint matching server, that the query fingerprint data does not match any reference fingerprint data in the first reference fingerprint data set; 
responsive to the detecting, selecting, by the fingerprint matching server and from among the plurality of reference fingerprint data sets, a second reference fingerprint data set that does not correspond with the geographic area and is within a predetermined threshold distance from the geographic area; 
detecting, by the fingerprint matching server, a match between the query fingerprint data and at least a portion of reference fingerprint data in the selected second reference fingerprint data set” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “content-presentation device” and “server” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “content-presentation device” and “server” language, “identifying,” “using…select…,” “detecting,” “selecting” and “detecting” in the context of this claim encompasses the user manually identifying, by the fingerprint matching server, a geographic area of the content-presentation device; 
using at least the geographic area identified geographic area as a basis to select, by the fingerprint matching server and from among a plurality of reference fingerprint data sets, a first reference fingerprint data set that corresponds with the geographic area, wherein the fingerprint data sets are associated with content accessed on one or more different television channels or different streaming channels;
detecting, by the fingerprint matching server, that the query fingerprint data does not match any reference fingerprint data in the first reference fingerprint data set; 
responsive to the detecting, selecting, by the fingerprint matching server and from among the plurality of reference fingerprint data sets, a second reference fingerprint data set that does not correspond with the geographic area and is within a predetermined threshold distance from the geographic area; 
detecting, by the fingerprint matching server, a match between the query fingerprint data and at least a portion of reference fingerprint data in the selected second reference fingerprint data set;
if no match between the query fingerprint data and at least the portion of reference fingerprint data in the selected second reference fingerprint data set is found, selecting a third reference fingerprint data set within a further predetermined threshold distance from the geographic area to detect the match between the query fingerprint data and at least the portion of reference fingerprint data in his mind. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “content-presentation device” to perform the “receiving,” “identifying,” “using…select…,” “detecting,” “selecting,” “detecting,” “selecting” and “performing” steps. The “content-presentation device” and “server” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the additional element – “…receiving, by a fingerprint matching server, query fingerprint data representing content received by a content-presentation device” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”).
The additional element – “…responsive to detecting the match, performing, by the fingerprint matching server an action that facilitates the content-presentation device performing a content-modification operation” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “ii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A…”).
The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Additionally, the claim recites additional element – “responsive to detecting the match, performing an action,” where merely describes how to generally “apply” an action in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an action. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “content-presentation device” and “server” to perform “receiving,” “identifying,” “using…select…,” “detecting,” “selecting,” “detecting,” “selecting” and “performing” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”
The limitation is not sufficient to amount to significantly more than the judicial exception because “performing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.; iv. Presenting offers and gathering statistics, OIP Techs.,; v. Determining an estimated outcome and setting a price, OIP Techs.”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Additionally, the claim recites additional element – “responsive to detecting the match, performing an action,” where merely describes how to generally “apply” an action in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an action. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For claim 2, which recites, “The method of claim 1, wherein identifying the geographic area of the content- presentation device comprises:
identifying a device identifier of the content-presentation device; and 
mapping the device identifier to the geographic area.”
(Step 2A-Prong One) The limitation of “identifying a device identifier of the content-presentation device; and mapping the identified device identifier to the geographic area;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “content-presentation device” and “server” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “content-presentation device” language, “identifying” and “mapping” in the context of this claim encompasses the user manually identifying a device identifier of the content-presentation device; and mapping the identified device identifier to the geographic area in his mind. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “content-presentation device” to perform the “identifying” and “mapping” steps. The “content-presentation device” and “server” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “content-presentation device” and “server” to perform “identifying” and “mapping” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 3, which recites, “The method of claim 1, wherein identifying the geographic area of the content- presentation device comprises:
identifying an IP address of the content-presentation device; and 
mapping the IP address to the geographic area.
(Step 2A-Prong One) The limitation of “identifying an IP address of the content-presentation device; and mapping the IP address to the geographic area;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “content-presentation device” and “server” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “content-presentation device” language, “identifying” and “mapping” in the context of this claim encompasses the user manually identifying an IP address of the content-presentation device (after the user looked at device’s IP address); and mapping the IP address to the geographic area in his mind. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “content-presentation device” to perform the “identifying” and “mapping” steps. The “content-presentation device” and “server” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “content-presentation device” and “server” to perform “identifying” and “mapping” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 4, which recites, “The method of claim 1, wherein identifying the geographic area of the content- presentation device comprises: 
identifying content presented on the content-presentation device; and 
mapping the content to the grographic area.
(Step 2A-Prong One) The limitation of “identifying content presented on the content-presentation device; and mapping the content to the grographic area;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “content-presentation device” and “server” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “content-presentation device” and “server” language, “identifying” and “mapping” in the context of this claim encompasses the user manually identifying content presented on the content-presentation device; and mapping the identified content to the geographic area in his mind. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “content-presentation device” to perform the “identifying” and “mapping” steps. The “content-presentation device” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “content-presentation device” to perform “identifying” and “mapping” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 5, which recites, “The method of claim 1, wherein performing the action comprises performing an action that facilitates the content-presentation device performing a content-modification operation.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “content-presentation device” to perform the “performing a content-modification operation” steps. The “content-presentation device” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The additional element – “…performing a content-modification operation” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “v. Consulting and updating an activity log, Ultramercial…”).
The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Additionally, the claim recites additional element – “performing a content-modification operation,” where merely describes how to generally “apply” an action in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an action. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “content-presentation device” to perform “performing a content-modification operation” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “performing a content-modification operation” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.; iv. Presenting offers and gathering statistics, OIP Techs.,; v. Determining an estimated outcome and setting a price, OIP Techs.”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Additionally, the claim recites additional element – “performing a content-modification operation,” where merely describes how to generally “apply” an action in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an action. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For claim 6, which recites, “The method of claim 5, wherein the at least a portion of reference fingerprint data in the selected second reference fingerprint data set corresponds with a channel, and wherein performing the action comprises identifying the channel as being the one on which the content-presentation device is receiving content.”
 (Step 2A-Prong One) The limitation of “identifying the channel as being the one on which the content-presentation device is receiving content” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “content-presentation device” and “server” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “content-presentation device” and “server” language, “identifying” in the context of this claim encompasses the user manually identifying the channel as being the one on which the content-presentation device is receiving content in his mind. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “content-presentation device” to perform the “identifying” step. The “content-presentation device” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “content-presentation device” to perform “identifying” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 7, which recites, “The method of claim 1, wherein performing the action comprises storing an indication that the selected second reference fingerprint data set corresponds with the geographic area.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “content-presentation device” to perform the “storing an indication that the selected second reference fingerprint data set corresponds with the identified geographic area” steps. The “content-presentation device” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The additional element – “…storing an indication that the selected second reference fingerprint data set corresponds with the identified geographic area” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “v. Consulting and updating an activity log, Ultramercial…”).
The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Additionally, the claim recites additional element – “storing an indication that the selected second reference fingerprint data set corresponds with the identified geographic area,” where merely describes how to generally “apply” an action in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an action. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “content-presentation device” to perform “storing an indication that the selected second reference fingerprint data set corresponds with the identified geographic area” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “storing an indication that the selected second reference fingerprint data set corresponds with the identified geographic area” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.; iv. Presenting offers and gathering statistics, OIP Techs.,; v. Determining an estimated outcome and setting a price, OIP Techs.”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Additionally, the claim recites additional element – “storing an indication that the selected second reference fingerprint data set corresponds with the identified geographic area,” where merely describes how to generally “apply” an action in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an action. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For claim 8, which recites, “The method of claim 1, wherein the geographic area of the content-presentation device is a designated market area (DMA) of the content-presentation device.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
Claim 8, incorporates limitations from Claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claim 9, which recites, “The method of claim 1, wherein the predetermined threshold distance is based on a radial distance from the geographic area.”
(Step 2A-Prong One) The limitation of “wherein the predetermined threshold distance is based on a radial distance from the geographic area;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example “wherein the predetermined threshold distance is based on a radial distance from the geographic area” in the context of this claim encompasses the user manually wherein the predetermined threshold distance is based on a radial distance from the geographic area in his mind. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 10, which recites, “The method of claim 1, wherein the predetermined threshold distance is based on a distance of the second geographic area to a closest city or town from the geographic area.
(Step 2A-Prong One) The limitation of “the predetermined threshold distance is based on a distance of the second geographic area to a closest city or town from the geographic area” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example “the predetermined threshold distance is based on a distance of the second geographic area to a closest city or town from the geographic area” in the context of this claim encompasses the user manually performs the predetermined threshold distance is based on a distance of the second geographic area to a closest city or town from the geographic area in his mind. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For claim 11, it is a product (e.g. medium) claim having similar limitations as cited in claim 1. Thus, claim 11 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
For claim 12, it is a product (e.g. medium) claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 13, it is a product (e.g. medium) claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same analysis as explained in the rejection of rejected claim 3.
For claim 14, it is a product (e.g. medium) claim having similar limitations as cited in claim 4. Thus, claim 14 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 15, it is a product (e.g. medium) claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same analysis as explained in the rejection of rejected claim 7.
For claim 16, it is a product (e.g. medium) claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same analysis as explained in the rejection of rejected claim 8.
For claim 17, it is a product (e.g. medium) claim having similar limitations as cited in claim 9. Thus, claim 17 is also rejected under the same analysis as explained in the rejection of rejected claim 9.
For claim 18, it is a product (e.g. medium) claim having similar limitations as cited in claim 10. Thus, claim 18 is also rejected under the same analysis as explained in the rejection of rejected claim 10.
For claim 19, it is a system claim having similar limitations as cited in claim 1. Thus, claim 19 is also rejected under the same analysis as explained in the rejection of rejected claim 1. 
For claim 20, it is a system claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same analysis as explained in the rejection of rejected claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. Pub. No.: US 20180302672), in view of Agoni et al. (U.S. Pub. No.: US 20020133374), hereinafter Agoni), and further in view of Egnor et al. (U.S. Pub. No.: US 20060149734, hereinafter Egnor).
For claim 1, Gordon discloses a method comprising: 
receiving, by a fingerprint matching server, query fingerprint data representing content received by a content-presentation device (Gordon: paragraph [0003], “…A content distributor or a content provider may, want to be able to substitute a replacement advertisement for the advertisement inserted in the broadcast feed…it would be valuable to advertisers and thus to content providers to be able to insert highly targeted advertisements based on other specific information about the likely viewer of the advertisement.” 
Paragraph [0035], “…communication network C 104-C with a Content Replacement System 110. In response to communications from the Media System 108, the Content Replacement System 110 provides replacement sequences of media content to replace at least a portion of the sequence of media content provided by the Content Distributor 106.” WHERE “a fingerprint matching server” is broadly interpreted as “Content Replacement System 110” (e.g. see Fig. 4, the structure of “Content Replacement System 110” includes item 429 “Fingerprint Generator Module” and item 431 “Fingerprint Matching Module”),
paragraph [0090], “…the Content Distributor 106 has a content streaming module 226-B for inserting media content (e.g., replacement geographically specific advertisements) into the sequence of media content, as directed by a master control module 224-B…” paragraph [0250], “…FIGS. 12A-12E which illustrate a method 1200 for comparing comparison fingerprints to reference fingerprints in accordance with some embodiments.” paragraph [0256], “…the distributed system compares (1214) the comparison fingerprint with reference fingerprints in a first subset of reference fingerprints. In some embodiments, the first subset is selected based on a set of predefined heuristics used to select reference fingerprints that are more likely to match the comparison fingerprint…” Paragraph [0260], “…the search for matching content can be restricted to the matched reference content…receives (1259) the next comparison fingerprint…”);
identifying, by the fingerprint matching server, a geographic area of the content-presentation device (Gordon: paragraph [0090], “…the Content Distributor 106 has a content streaming module 226-B for inserting media content (e.g., replacement geographically specific advertisements) into the sequence of media content, as directed by a master control module 224-B…” paragraph [0250], paragraph [0256], “…to match the comparison fingerprint (e.g…television channels available in a geographic area of the Media System 108, etc.)…” paragraph [0276], “…It should he understood that the geographic area associated with the media system could be determined based on the IP address of the media system, GPS coordinates, based on data received from an end-user of the media system, or based on channels that were previously identified as being presented at the media system (e.g., channels for particular geographic regions may have a distinct set of reference fingerprints or may have channels arranged in a particular order)…”
WHERE “content-presentation device” is broadly interpreted as “Media System 108”
WHERE “a geographic area” is broadly interpreted as “geographic area” that is “associated with the media system” ); 
using at least the geographic area identified geographic area as a basis to select, by the fingerprint matching server and from among a plurality of reference fingerprint data sets, a first reference fingerprint data set that corresponds with the geographic area, wherein the fingerprint data sets are associated with content accessed on one or more different television channels or different streaming channels (Gordon: paragraph [0250], “…FIGS. 12A-12E which illustrate a method 1200 for comparing comparison fingerprints to reference fingerprints in accordance with some embodiments.” paragraph [0256], “…the distributed system compares (1214) the comparison fingerprint with reference fingerprints in a first subset of reference fingerprints. In some embodiments, the first subset is selected based on a set of predefined heuristics used to select reference fingerprints that are more likely to match the comparison fingerprint (e.g., reference fingerprints for: content currently being broadcast in a current broadcast window, television channels frequently watched by an end-user of the Media System 108, television channels available in a geographic area of the Media System 108, etc.). If a match is (1216) found in the first subset of reference fingerprints, the distributed system determines whether the match is a single match, as described in greater detail below. In some embodiments, if no match is (1218) found, the distributed system selects a second subset and compares (1220) the comparison fingerprint with reference fingerprints for the second subset. If a match is (1222) found in the second subset of reference fingerprints, the distributed system determines whether the match is a single match, as described in greater detail below. In sonic embodiments, if no match is (1224) found, the distributed system repeats this process for one or more additional subsets. If matches are found (1226) the distributed system determines whether the match is a single match, however if no matches are (1228) found, and there are no more subsets to repeat the process for, the distributed system enters the NOMATCH state (1230). While in the NOMATCH state, a match count value indicating the number of sequential matches of comparison fingerprints to reference fingerprints for a particular item of reference content is reset (1232) to zero for all reference content, and the distributed system returns to the start of method 1200 and repeats the process described above.” Paragraph [0260], “…the search for matching content can be restricted to the matched reference content…receives (1259) the next comparison fingerprint…”
WHERE “wherein the fingerprint data sets are associated with content accessed on one or more different television channels or different streaming channels” is broadly interpreted as “to select reference fingerprints that are more likely to match the comparison fingerprint (e.g., reference fingerprints for: content currently being broadcast in a current broadcast window, television channels frequently watched by an end-user of the Media System 108, television channels available in a geographic area of the Media System 108, etc.)”); 
detecting, by the fingerprint matching server, that the query fingerprint data does not match any reference fingerprint data in the first reference fingerprint data set (Gordon: paragraph [0250], “…FIGS. 12A-12E which illustrate a method 1200 for comparing comparison fingerprints to reference fingerprints in accordance with some embodiments.” paragraph [0256], “…the distributed system compares (1214) the comparison fingerprint with reference fingerprints in a first subset of reference fingerprints. In some embodiments, the first subset is selected based on a set of predefined heuristics used to select reference fingerprints that are more likely to match the comparison fingerprint (e.g., reference fingerprints for: content currently being broadcast in a current broadcast window, television channels frequently watched by an end-user of the Media System 108, television channels available in a geographic area of the Media System 108, etc.)…if no match is (1218) found, the distributed system selects a second subset and compares (1220) the comparison fingerprint with reference fingerprints for the second subset…” Paragraph [0260]); 
responsive to the detecting, selecting, by the fingerprint matching server and from among the plurality of reference fingerprint data sets, a second reference fingerprint data set that does not correspond with the geographic area and is within a predetermined threshold distance from the geographic area (Gordon: paragraph [0250], paragraph [0256], “…the distributed system compares (1214) the comparison fingerprint with reference fingerprints in a first subset of reference fingerprints. In some embodiments, the first subset is selected based on a set of predefined heuristics used to select reference fingerprints that are more likely to match the comparison fingerprint…if no match is (1218) found, the distributed system selects a second subset and compares (1220) the comparison fingerprint with reference fingerprints for the second subset. If a match is (1222) found in the second subset of reference fingerprints, the distributed system determines whether the match is a single match, as described in greater detail below. In sonic embodiments, if no match is (1224) found, the distributed system repeats this process for one or more additional subsets…” Paragraph [0260], paragraph [0276], “…the second set of reference fingerprints includes fingerprints that correspond to sequences of media content that are outside of the geographical area associated with the media system.  It should he understood that the geographic area associated with the media system could be determined based on the IP address of the media system, GPS coordinates, based on data received from an end-user of the media system, or based on channels that were previously identified as being presented at the media system (e.g., channels for particular geographic regions may have a distinct set of reference fingerprints or may have channels arranged in a particular order). As an example of using this geographic area heuristic, the first set of reference fingerprints may be reference fingerprints for content that is broadcast to the city/state/broadcast region in which the media system is located, while the second set of reference fingerprints are for content that is broadcast in the country in which the media system is located…many media system are now capable of receiving content from a wide variety of sources that are outside of the geographical area of the media system, (e.g., media content received via DVDs, Blu-Ray discs, video on demand, streaming video, etc.), and thus in order to reliably identify the unknown sequence of media content, fingerprints from a much broader range of content (e.g., the second set of reference fingerprints) may need to be compared with the comparison fingerprint when a matching reference fingerprint is not found in the first set of reference fingerprints…”
WHERE “a second reference fingerprint data set that does not correspond with the identified geographic area” is broadly interpreted as “the second set of reference fingerprints are for content that is broadcast in the country in which the media system is located…fingerprints from a much broader range of content (e.g., the second set of reference fingerprints” which indicates “a second reference fingerprint data set” is from broader area (e.g. “country”) than “first reference fingerprint data set” which is local area (e.g. “city/state”)); 
detecting, by the fingerprint matching server, a match between the query fingerprint data and at least a portion of reference fingerprint data in the selected second reference fingerprint data set (Gordon: paragraph [0003], “…A content distributor or a content provider may, want to be able to substitute a replacement advertisement for the advertisement inserted in the broadcast feed…it would be valuable to advertisers and thus to content providers to be able to insert highly targeted advertisements based on other specific information about the likely viewer of the advertisement.” paragraph [0090], “…the Content Distributor 106 has a content streaming module 226-B for inserting media content (e.g., replacement geographically specific advertisements) into the sequence of media content, as directed by a master control module 224-B…” paragraph [0250], “…FIGS. 12A-12E which illustrate a method 1200 for comparing comparison fingerprints to reference fingerprints in accordance with some embodiments.” paragraph [0256], “…If a match is (1222) found in the second subset of reference fingerprints…” Paragraph [0260], “…the search for matching content can be restricted to the matched reference content…receives (1259) the next comparison fingerprint…”); 
if no match between the query fingerprint data and at least the portion of reference fingerprint data in the selected second reference fingerprint data set is found, selecting a third reference fingerprint data set within a further predetermined threshold distance from the geographic area to detect the match between the query fingerprint data and at least the portion of reference fingerprint data (Gordon, paragraph [0274], discloses the similar concept, “Thus, even though a subset of the reference fingerprints are initially selected for comparison with the comparison fingerprint (e.g., so as to improve the speed of matching), if no match is found, the server system can compare the comparison fingerprint against a broader range of reference fingerprints so as to find a matching reference fingerprint even for relatively obscure content…” The concept of the newly added claim limitation is merely claiming to broaden search area when there is no-match in current area or data set. Subsequently increase number of times to broadening the searching area would have been obvious to one of ordinary skill, that when a user is unable to find what he is looking in a small area, he will broaden the searching area); 
responsive to detecting the match, performing, by the fingerprint matching server an action that facilitates the content-presentation device performing a content-modification operation (Gordon: paragraph [0003], “…A content distributor or a content provider may, want to be able to substitute a replacement advertisement for the advertisement inserted in the broadcast feed…it would be valuable to advertisers and thus to content providers to be able to insert highly targeted advertisements based on other specific information about the likely viewer of the advertisement.” Paragraph [0063], “…A content selector module 334 for automatically switching…replacement media content from the Content Replacement System 110)…” paragraph [0090], “…the Content Distributor 106 has a content streaming module 226-B for inserting media content (e.g., replacement geographically specific advertisements) into the sequence of media content, as directed by a master control module 224-B…” paragraph [0250], “…FIGS. 12A-12E which illustrate a method 1200 for comparing comparison fingerprints to reference fingerprints in accordance with some embodiments.” paragraph [0256], “…If a match is (1222) found in the second subset of reference fingerprints…” Paragraph [0260], “…the search for matching content can be restricted to the matched reference content…receives (1259) the next comparison fingerprint…”
WHERE “performing an action” is broadly interpreted as “substitute a replacement advertisement for the advertisement inserted in the broadcast feed”
WHERE “the content-presentation device performing a content-modification operation” is broadly interpreted as “content selector module 334 for automatically switching…replacement media content from the Content Replacement System 110)” WHERE “content-modification operation” is broadly interpreted as “replacement media content”).
However, Gordon does not explicitly disclose within a predetermined threshold distance from the geographic area,
selecting a third reference fingerprint data set.
Agoni discloses within a predetermined threshold distance from the geographic area (Agoni: paragraph [0096], “In another embodiment, the search process locates attorneys available to practice in the zip code provided by the client and/or attorneys in nearby zip codes…If fewer than five attorneys are located whose profile data match that zip code, then the search process locates attorneys in nearby zip codes…The search engine also accesses a nearby-zip code table to identify a set of zip codes nearest to the zip code entered by the client. Thus, for each possible zip code, the nearby-zip code table provides a list of zip codes in a nearest first order, the list including only zip codes including areas within the predetermined maximum distance from the zip code entered by the client…” where “the geographic area” is broadly interpreted as “the zip code entered by the client”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR PRESENTING ADDITIONAL CONTENT AT A MEDIA SYSTEM” as taught by Hsiao by implementing “System and method for facilitating services” as taught by Agoni, because it would provide Gordon’s method with the enhanced capability of “…If fewer than five attorneys are located whose profile data match that zip code, then the search process locates attorneys in nearby zip codes. The nearby zip codes are searched in a nearest first order, until a total of five attorneys are located…” (Agoni: paragraph [0096]) (e.g. expanding the search by searching nearby areas).
However, Gordon and Agoni do not explicitly disclose selecting a third reference fingerprint data set.
Egnor discloses if no match between the query fingerprint data and at least the portion of reference fingerprint data in the selected second reference fingerprint data set is found, selecting a third reference fingerprint data set within a further predetermined threshold distance from the geographic area to detect the match between the query fingerprint data and at least the portion of reference fingerprint data (Egnor: Fig. 14 shows the search can be perform to data within “1 MILE” (e.g. data within “first reference fingerprint data set”  and “predetermined threshold distance”), “5 MILES” (e.g. data within  “second reference fingerprint data set”), and 15 MILES (e.g. data within “third reference fingerprint data set” and “a further predetermined threshold distance”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR PRESENTING ADDITIONAL CONTENT AT A MEDIA SYSTEM” as taught by Hsiao by implementing “Location Extraction” as taught by Egnor, because it would provide Gordon’s method with the enhanced capability of “…to return relevant web pages and/or business listings within a specific geographic area…” (Egnor: paragraph [0006]) (e.g. expanding the search by searching based on predetermined threshold distances such as “1 MILE,” “5 MILES” and “15 MILES”).
 For claim 2, Gordon discloses the method of claim 1, wherein identifying the geographic area of the content-presentation device comprises:
identifying a device identifier of the content-presentation device (Gordon: paragraph [0090], “…the Content Distributor 106 has a content streaming module 226-B for inserting media content (e.g., replacement geographically specific advertisements) into the sequence of media content, as directed by a master control module 224-B…” paragraph [0116], “…Media System 108 location information…can be determined at the back-end by mapping the media system identifier to the location in an account database or another database within which there is a mapping of the media system identifier to its owner's home address…” paragraph [0250], paragraph [0256], “…to match the comparison fingerprint (e.g…television channels available in a geographic area of the Media System 108, etc.)…” paragraph [0276], “…It should he understood that the geographic area associated with the media system could be determined based on the IP address of the media system, GPS coordinates, based on data received from an end-user of the media system, or based on channels that were previously identified as being presented at the media system (e.g., channels for particular geographic regions may have a distinct set of reference fingerprints or may have channels arranged in a particular order)…”
WHERE “a device identifier of the content-presentation device” is broadly interpreted as “IP address of the media system”); and 
mapping the device identifier to the geographic area (Gordon: paragraph [0090], “…the Content Distributor 106 has a content streaming module 226-B for inserting media content (e.g., replacement geographically specific advertisements) into the sequence of media content, as directed by a master control module 224-B…” paragraph [0250], paragraph [0256], “…to match the comparison fingerprint (e.g…television channels available in a geographic area of the Media System 108, etc.)…” paragraph [0276], “…It should he understood that the geographic area associated with the media system could be determined based on the IP address of the media system, GPS coordinates, based on data received from an end-user of the media system, or based on channels that were previously identified as being presented at the media system (e.g., channels for particular geographic regions may have a distinct set of reference fingerprints or may have channels arranged in a particular order)…”
WHERE “the device identifier” is broadly interpreted as “geographic area associated with the media system could be determined based on the IP address of the media system” or “GPS coordinates, based on data received from an end-user of the media system”)
For claim 3, Gordon discloses the method of claim 1, wherein identifying the geographic area of the content-presentation device comprises: 
identifying an IP address of the content-presentation device; and mapping the IP address to the geographic area (Gordon: paragraph [0090], “…the Content Distributor 106 has a content streaming module 226-B for inserting media content (e.g., replacement geographically specific advertisements) into the sequence of media content, as directed by a master control module 224-B…” paragraph [0250], paragraph [0256], “…to match the comparison fingerprint (e.g…television channels available in a geographic area of the Media System 108, etc.)…” paragraph [0276], “…It should he understood that the geographic area associated with the media system could be determined based on the IP address of the media system, GPS coordinates, based on data received from an end-user of the media system, or based on channels that were previously identified as being presented at the media system (e.g., channels for particular geographic regions may have a distinct set of reference fingerprints or may have channels arranged in a particular order)…”).

For claim 4, Gordon discloses the method of claim 1, wherein identifying the geographic area of the content- presentation device comprises: 
identifying content presented on the content-presentation device; and mapping the content to the grographic area (Gordon: paragraph [0006], “…receiving a received sequence of media content, for presentation at the media system and generating a comparison fingerprint of the received sequence of media content…” paragraph [0010], “providing additional content by quickly, accurately and efficiently determining content being presented or prepared for presentation at a media system and providing additional content for display on the media system (e.g., to replace and/or supplement at least a portion of a received sequence of media content” paragraph [0090], “…the Content Distributor 106 has a content streaming module 226-B for inserting media content (e.g., replacement geographically specific advertisements) into the sequence of media content, as directed by a master control module 224-B…”  paragraph [0250], “…FIGS. 12A-12E which illustrate a method 1200 for comparing comparison fingerprints to reference fingerprints in accordance with some embodiments.” paragraph [0256], “…the distributed system compares (1214) the comparison fingerprint with reference fingerprints in a first subset of reference fingerprints. In some embodiments, the first subset is selected based on a set of predefined heuristics used to select reference fingerprints that are more likely to match the comparison fingerprint (e.g., reference fingerprints for: content currently being broadcast in a current broadcast window, television channels frequently watched by an end-user of the Media System 108, television channels available in a geographic area of the Media System 108, etc.)… If a match is (1216) found in the first subset of reference fingerprints, the distributed system determines whether the match is a single match…” Paragraph [0260], “…the search for matching content can be restricted to the matched reference content…receives (1259) the next comparison fingerprint…” paragraph [0271], “In some embodiments, identifying the unknown sequence of media content comprises identifying (1312) a first set of reference fingerprints in accordance with a set of heuristics…broadcast window…geographical area, historical usage, connectivity, etc. After identifying the first set of reference fingerprints in accordance with the set of heuristics, the server system compares (1314) the comparison fingerprint to reference fingerprints in the first set of reference fingerprints (e.g., first look in the broadcast window).” paragraph [0276], “In some of these embodiments, the heuristics (e.g., the heuristics by which the first set of reference fingerprints is selected) include a heuristic based on a geographic area, and the first set of reference fingerprints consists of (1322) fingerprints that correspond to sequences of media content that have been broadcast within a geographic area associated with the media system, and the second set of reference fingerprints includes fingerprints that correspond to sequences of media content that are outside of the geographical area associated with the media system. It should he understood that the geographic area associated with the media system could be determined…based on data received from an end-user of the media system, or based on channels that were previously identified as being presented at the media system (e.g., channels for particular geographic regions may have a distinct set of reference fingerprints or may have channels arranged in a particular order). As an example of using this geographic area heuristic, the first set of reference fingerprints may be reference fingerprints for content that is broadcast to the city/state/broadcast region in which the media system is located, while the second set of reference fingerprints are for content that is broadcast in the country in which the media system is located. This heuristic increases the efficiency of the comparison process, because a comparison fingerprint is more likely to come from content that is broadcast to the geographic area of the media system than from other geographic areas, because most people watching television are watching broadcast television that is being broadcast to their geographic area (e.g., city, broadcast region, etc.)…”).
For claim 5, Gordon discloses the method of claim 1, wherein performing the action comprises performing an action that facilitates the content-presentation device performing a content-modification operation (Gordon: paragraph [0003], “…A content distributor or a content provider may, want to be able to substitute a replacement advertisement for the advertisement inserted in the broadcast feed…it would be valuable to advertisers and thus to content providers to be able to insert highly targeted advertisements based on other specific information about the likely viewer of the advertisement.” paragraph [0010], “…providing additional content by quickly, accurately and efficiently determining content being presented or prepared for presentation at a media system and providing additional content for display on the media system (e.g., to replace and/or supplement at least a portion of a received sequence of media content” paragraph [0090], “…the Content Distributor 106 has a content streaming module 226-B for inserting media content (e.g., replacement geographically specific advertisements) into the sequence of media content, as directed by a master control module 224-B…”).
For claim 6, Gordon discloses the method of claim 5, wherein the at least a portion of reference fingerprint data in the selected second reference fingerprint data set corresponds with a channel, and wherein performing the action comprises identifying the channel as being the one on which the content-presentation device is receiving content (Gordon: paragraph [0006], paragraph [0010], paragraph [0090], paragraph [0165], “…when the Content Replacement System 110 only sends fingerprint data to the Media System 108 including fingerprints for the ten most frequently watched television channels, if the Media System 108 is currently displaying a sequence of media content for a television channel that is not one of the ten most frequently watched television channels…” paragraph [0167], “In contrast, if a match to the generated fingerprint is found (952), thereby identifying the first sequence of media content, the Media System 108 sends (953) a request for replacement media content to the Content Replacement System 110, the request including data indicating that the fingerprint matches a reference fingerprint in the subset of reference fingerprint data. For example, if the first sequence of media content that is being received by the Media System 108 is one of the ten most frequently watched television channels, and the Media System 108 identifies a reference fingerprint identifying the channel and the current time of the channel. In this example, the request to the Media System 108 includes an identifier of the channel and a timestamp of the channel and sends a request to the Content Replacement System 110 requesting any replacement media content (e.g., targeted advertisements) for the identified channel.” 
paragraph [0250], paragraph [0256], “…the first subset is selected based on a set of predefined heuristics used to select reference fingerprints that are more likely to match the comparison fingerprint (e.g., reference fingerprints for: content currently being broadcast in a current broadcast window, television channels frequently watched by an end-user of the Media System 108, television channels available in a geographic area of the Media System 108, etc.)… If a match is (1216) found in the first subset of reference fingerprints, the distributed system determines whether the match is a single match…” 
Paragraph [0260], paragraph [0271], paragraph [0276], “…the first set of reference fingerprints consists of (1322) fingerprints that correspond to sequences of media content that have been broadcast within a geographic area associated with the media system…It should he understood that the geographic area associated with the media system could be determined…based on data received from an end-user of the media system, or based on channels that were previously identified as being presented at the media system (e.g., channels for particular geographic regions may have a distinct set of reference fingerprints or may have channels arranged in a particular order)…This heuristic increases the efficiency of the comparison process, because a comparison fingerprint is more likely to come from content that is broadcast to the geographic area of the media system than from other geographic areas, because most people watching television are watching broadcast television that is being broadcast to their geographic area (e.g., city, broadcast region, etc.)…”).
For claim 7, Gordon discloses the method of claim 1, wherein performing the action comprises storing an indication that the selected second reference fingerprint data set corresponds with the geographic area (Gordon: paragraph [0250], paragraph [0256], “…the distributed system compares (1214) the comparison fingerprint with reference fingerprints in a first subset of reference fingerprints. In some embodiments, the first subset is selected based on a set of predefined heuristics used to select reference fingerprints that are more likely to match the comparison fingerprint…if no match is (1218) found, the distributed system selects a second subset and compares (1220) the comparison fingerprint with reference fingerprints for the second subset. If a match is (1222) found in the second subset of reference fingerprints, the distributed system determines whether the match is a single match…” Paragraph [0257], “If the match is (1234) a single match, the distributed system enters the DETECTED state (1236)…if the match is (1240) a multiple match (e.g., multiple different reference fingerprints match the comparison fingerprint), the distributed system enters the MULTIPLE state, as described in greater detail below”, 
Paragraph [0271], “…identifying (1312) a first set of reference fingerprints in accordance with a set of heuristics. In some embodiments, the heuristics include: broadcast window, geographical area, historical usage, connectivity, etc…” paragraph [0276], “…the second set of reference fingerprints includes fingerprints that correspond to sequences of media content that are outside of the geographical area associated with the media system. It should he understood that the geographic area associated with the media system could be determined based on the IP address of the media system, GPS coordinates, based on data received from an end-user of the media system, or based on channels that were previously identified as being presented at the media system (e.g., channels for particular geographic regions may have a distinct set of reference fingerprints or may have channels arranged in a particular order). As an example of using this geographic area heuristic, the first set of reference fingerprints may be reference fingerprints for content that is broadcast to the city/state/broadcast region in which the media system is located…many media system are now capable of receiving content from a wide variety of sources that are outside of the geographical area of the media system, (e.g., media content received via DVDs, Blu-Ray discs, video on demand, streaming video, etc.), and thus in order to reliably identify the unknown sequence of media content, fingerprints from a much broader range of content (e.g., the second set of reference fingerprints) may need to be compared with the comparison fingerprint when a matching reference fingerprint is not found in the first set of reference fingerprints…” paragraph [0277], “…the heuristics (e.g., the heuristics by which the first set of reference fingerprints is selected) include a heuristic based on usage history, and the first set of reference fingerprints consists of (1324) fingerprints that correspond to sequences of media content are associated with a usage history of the media system (e.g., using previously identified favorite channels or previously identified content provider/content distributor)…” paragraph [0282], “…if three successive fingerprint matches are required to transition to Tracking Mode, a first comparison fingerprint matches a first reference fingerprint inconclusively, a second comparison fingerprint matches a second reference fingerprint conclusively and a third comparison fingerprint matches a third reference fingerprint conclusively, then the distributed system will transition from the discovery mode to tracking mode instead of waiting for an additional match, thereby speeding up the process of identifying the unknown sequence of media content…”
WHERE “an indication” is broadly interpreted as “enters the DETECTED state” or “enters the MULTIPLE state” when “If a match is (1222) found in the second subset of reference fingerprints”
For claim 8, Gordon discloses the method of claim 1, wherein the geographic area of the content-presentation device is area of the content-presentation device (Gordon: paragraph [0090], “…the Content Distributor 106 has a content streaming module 226-B for inserting media content (e.g., replacement geographically specific advertisements) into the sequence of media content, as directed by a master control module 224-B…” paragraph [0250], paragraph [0256], “…to match the comparison fingerprint (e.g…television channels available in a geographic area of the Media System 108, etc.)…” paragraph [0276], “…It should he understood that the geographic area associated with the media system could be determined…based on channels that were previously identified as being presented at the media system (e.g., channels for particular geographic regions may have a distinct set of reference fingerprints or may have channels arranged in a particular order)…”).
For claim 9, Gordon discloses the method of claim 1, wherein the predetermined threshold distance is based on distance form the geographic area (Gordon: paragraph [0256], “…If a match is (1216) found in the first subset of reference fingerprints, the distributed system determines whether the match is a single match…if no match is (1218) found, the distributed system selects a second subset and compares (1220) the comparison fingerprint with reference fingerprints for the second subset…” paragraph [0276], “…while the second set of reference fingerprints are for content that is broadcast in the country in which the media system is located…many media system are now capable of receiving content from a wide variety of sources that are outside of the geographical area of the media system, (e.g., media content received via DVDs, Blu-Ray discs, video on demand, streaming video, etc.), and thus in order to reliably identify the unknown sequence of media content, fingerprints from a much broader range of content (e.g., the second set of reference fingerprints) may need to be compared with the comparison fingerprint when a matching reference fingerprint is not found in the first set of reference fingerprints…” paragraph [0256], “…If a match is (1216) found in the first subset of reference fingerprints, the distributed system determines whether the match is a single match…if no match is (1218) found, the distributed system selects a second subset and compares (1220) the comparison fingerprint with reference fingerprints for the second subset…” paragraph [0276], “…the second set of reference fingerprints includes fingerprints that correspond to sequences of media content that are outside of the geographical area associated with the media system…the first set of reference fingerprints may be reference fingerprints for content that is broadcast to the city/state/broadcast region in which the media system is located, while the second set of reference fingerprints are for content that is broadcast in the country in which the media system is located…”
However, Gordon does not explicitly disclose “based on a radial distance” as in “wherein the predetermined threshold distance is based on a radial distance from the geographic area.”
Agoni discloses “based on a radial distance” as in “wherein the predetermined threshold distance is based on a radial distance from the geographic area” (Agoni: paragraph [0096], “In another embodiment, the search process locates attorneys available to practice in the zip code provided by the client and/or attorneys in nearby zip codes…If fewer than five attorneys are located whose profile data match that zip code, then the search process locates attorneys in nearby zip codes…The search engine also accesses a nearby-zip code table to identify a set of zip codes nearest to the zip code entered by the client. Thus, for each possible zip code, the nearby-zip code table provides a list of zip codes in a nearest first order, the list including only zip codes including areas within the predetermined maximum distance from the zip code entered by the client…”
WHERE “a radial distance” is broadly interpreted as the predetermined maximum distance”
WHERE “the geographic area” is broadly interpreted as “the zip code entered by the client”
WHERE “a radial distance from the geographic area” is broadly interpreted as “within the predetermined maximum distance from the zip code entered by the client”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR PRESENTING ADDITIONAL CONTENT AT A MEDIA SYSTEM” as taught by Hsiao by implementing “System and method for facilitating services” as taught by Agoni, because it would provide Gordon’s method with the enhanced capability of “…If fewer than five attorneys are located whose profile data match that zip code, then the search process locates attorneys in nearby zip codes. The nearby zip codes are searched in a nearest first order, until a total of five attorneys are located…” (Agoni: paragraph [0096]) (e.g. expanding the search by searching nearby areas).
For claim 11, it is a product (e.g. medium) claim having similar limitations as cited in claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 12, it is a product (e.g. medium) claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 13, it is a product (e.g. medium) claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 14, it is a product (e.g. medium) claim having similar limitations as cited in claim 4. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 15, it is a product (e.g. medium) claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 16, it is a product (e.g. medium) claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 17, it is a product (e.g. medium) claim having similar limitations as cited in claim 9. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 9.
For claim 19, it is a system claim having similar limitations as cited in claim 1. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 20, it is a system claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (U.S. Pub. No.: US 20180302672), in view of Agoni et al. (U.S. Pub. No.: US 20020133374), hereinafter Agoni), and further in view of Egnor et al. (U.S. Pub. No.: US 20060149734, hereinafter Egnor), and further in view of Strothmann et al. (U.S. Pub. No. US 20060212319, hereinafter Stothmann).
For claim 10, Gordon discloses the method of claim 9, wherein the predetermined threshold distance is based on a distance of the second geographic area to a closest city or town from the geographic area (Gordon: paragraph [0256], “…If a match is (1216) found in the first subset of reference fingerprints, the distributed system determines whether the match is a single match…if no match is (1218) found, the distributed system selects a second subset and compares (1220) the comparison fingerprint with reference fingerprints for the second subset…” paragraph [0276], “…the second set of reference fingerprints includes fingerprints that correspond to sequences of media content that are outside of the geographical area associated with the media system…the first set of reference fingerprints may be reference fingerprints for content that is broadcast to the city/state/broadcast region in which the media system is located, while the second set of reference fingerprints are for content that is broadcast in the country in which the media system is located…” where “within a predetermined threshold distance from the identified geographic area” is broadly interpreted as “in the country” as in “in the country in which the media system is located”.
However, Gordon and Agoni do not explicitly disclose based on a distance of the second geographic area to a closest city or town from the geographic area.
Strothmann discloses based on a distance of the second geographic area to a closest city or town from the geographic area (Strothmann: paragraph [0038], “When searching by location, there may be several ways that the executable computer program knows the location to use in the search. The traveler may enter a city or town name in a search field. The executable computer program, executing within the processing element 229, could then search for entries within the customized travel information located in that city or town. The executable computer program may also know what cities and/or towns are located within a predefined distance of the entered city or town, and thereby search for entries located in those nearby cities or town…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR PRESENTING ADDITIONAL CONTENT AT A MEDIA SYSTEM” as taught by Hsiao by implementing “Device, System, Method, And Computer Program Product For Providing Customized Travel Information” as taught by Strothmann, because it would provide Gordon’s method with the enhanced capability of “…could then search for entries within the customized travel information located in that city or town. The executable computer program may also know what cities and/or towns are located within a predefined distance of the entered city or town, and thereby search for entries located in those nearby cities or town …” (Strothmann: paragraph [0038], in order to “…enable a traveler to generate customized travel information corresponding to a travel profile…” (Strothmann: paragraph [0007]) (e.g. expanding the search by widening the search area).
For claim 18, it is a product (e.g. medium) claim having similar limitations as cited in claim 10. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169